930 F.2d 919
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellant,v.James FITCH, Defendant-Appellee.
No. 90-2328.
United States Court of Appeals, Sixth Circuit.
April 10, 1991.

Before RALPH B. GUY, Jr. and ALAN E. NORRIS, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
The government appeals dismissal of an indictment on grounds of an immunity agreement the defendant entered into with federal agents.  The defendant now moves to dismiss the appeal on grounds that it is premature and not taken from a final order.  The government responds in opposition.


2
The district court entered an order on November 5, 1990, granting the defendant's motion to dismiss the indictment.  In that order, the court stated that findings of fact were not being made but that such findings would "be available upon request of this defendant or the government."    The government moved the district court for findings of fact and asked the prior order not be deemed final until such findings were made.  On November 15, 1990, the district court entered an order stating that the order of dismissal would not become final until the written findings of fact were filed.  On November 27, 1990, within 30 days of the district court's order dismissing the indictment, the government filed a notice of appeal.  Subsequently, the government withdrew its request for findings of fact and moved the district court to enter final judgment for the defendant.  The district court dismissed that motion on grounds this appeal divested jurisdiction from the district court.  The district court has yet to enter a final judgment in this case and has provided that the order dismissing the indictment is not yet final.


3
It is therefore ORDERED that the motion to dismiss is granted, without prejudice to the government's right to perfect a timely appeal upon the district court's entry of findings of fact and/or final judgment.